Exhibit 10.38

SECOND AMENDMENT TO LEASE

THIS AGREEMENT, made and entered into by and between LIT INDUSTRIAL LIMITED
PARTNERSHIP, a Delaware limited partnership, first party, (hereinafter referred
to as “Landlord”), and SOFTWARE BROKERS OF AMERICA, INC, d/b/a INTCOMEX, a
Delaware corporation, second party, (hereafter referred to as “Tenant”), this
18th day of October, 2011.

W I T N E S S E T H:

WHEREAS, under date of May 12, 2006, Landlord and Tenant entered into a Lease
Contract (hereinafter referred to as “Lease”), for an original term of one
hundred twenty-three (123) months, commencing December 19, 2006 covering
premises (the “Premises”) consisting of 221,021 Square Feet of office and
warehouse space located at 3505 NW 107th Avenue, Miami, Florida (Building
No. 400110).

WHEREAS, Substantial completion the Landlords’ improvements occurred on
March 12, 2007 and Tenant took possession of the Premises on April 29, 2007.

WHEREAS, by the Memorandum of Commencement Date letter dated June 1, 2007 (the
“First Amendment”) the commencement date for the Lease was confirmed as
April 29, 2007, and ending July 31, 2017.

WHEREAS, Tenant has continued to occupy the Premises under the provisions of the
Lease, as amended.

WHEREAS, Tenant now desires through this Second Amendment to Lease to
(i) decrease the Premises by 48,095 Square Feet (the “Surrendered Premises”),
for a new total Premises size of 172,926 Square Feet effective September 1,
2011; (ii) modify the base rent for the period of September 1, 2011 through
July 31, 2017; (iii) extend the term of the Lease for an additional forty-nine
(49) months with said extended term having a Commencement Date of August 1,
2017, and ending date of August 31, 2021; and (iv) to reset the base year for
operating expenses.

NOW THEREFORE, in consideration of One ($1.00) Dollar paid by each party to the
other, the parties do hereby agree as follows:

A. PREMISES – As of September 1, 2011, the Total Premises shall consist of that
certain portion of the building together with “Tenant’s Exclusive Loading Areas”
shown cross-hatched on EXHIBIT “A” (“Site Plan”) dated February 22, 2008 as last
revised September 13, 2011 and by this reference is made a part hereof is
described as follows:

Approximately 172,926 Square Feet of previously occupied office and warehouse
space located at 3505 NW 107th Street, (the “Premises”) as shown in EXHIBIT “A”
attached hereto and being all or a portion of the building commonly known as
International Distribution Center at Doral (IDC at Doral) as 3505 NW 107th
Avenue, Doral Florida (the “Building”) (Building #400110) containing 385,818
Square Feet. Said Building is in the International Distribution Center at Doral
in the City of Doral, Miami-Dade County, Miami, Florida.

B. MODIFIED TERM AND EXTENDED TERM (SIXTY-ONE [61] MONTHS) – The term of the
Lease, as previously amended and modified herein, shall be extended for an
additional period of sixty-one (61) months, with said Extended Term to commence
on August 1, 2017 and to end on August 31, 2021, on the same terms, covenants
and conditions as set forth in the Lease, except that the monthly rental payable
monthly in advance for the 172,926 Square Feet during the Modified and Extended
Term shall be:

 

$152,872.86 monthly

in advance

  

SEPTEMBER 1, 2011 THROUGH NOVEMBER 30, 2011

ONE HUNDRED FIFTY-TWO THOUSAND, EIGHT HUNDRED SEVENTY-TWO AND 86/100 DOLLARS

   Three (3)
Months

$119,607.15 monthly

in advance

  

DECEMBER 1, 2011 THROUGH AUGUST 31. 2012

ONE HUNDRED NINETEEN THOUSAND, SIX HUNDRED SEVEN AND 15/100 DOLLARS

   Nine (9)
Months

$122,345.15 monthly

in advance

  

SEPTEMBER 1, 2012 THROUGH AUGUST 31, 2013

ONE HUNDRED TWENTY-TWO THOUSAND, THREE HUNDRED FORTY-FIVE AND 15/100 DOLLARS

   Twelve (12)
Months



--------------------------------------------------------------------------------

 

SOFTWARE BROKERS OF AMERICA, INC.

d/b/a Intcomex

Second Amendment to Lease

Page 2

 

$125,083.14 monthly

in advance

  

SEPTEMBER 1, 2013 THROUGH AUGUST 31, 2014

ONE HUNDRED TWENTY-FIVE THOUSAND, EIGHTY-THREE AND 14/100 DOLLARS

   Twelve (12)
Months

$127,965.24 monthly

in advance

  

SEPTEMBER 1, 2014 THROUGH AUGUST 31, 2015

ONE HUNDRED TWENTY-SEVEN THOUSAND, NINE HUNDRED SIXTY-FIVE AND 24/100 DOLLARS

   Twelve (12)
Months

$130,847.34 monthly

in advance

  

SEPTEMBER 1, 2015 THROUGH AUGUST 31, 2016

ONE HUNDRED THIRTY THOUSAND, EIGHT HUNDRED FORTY-SEVEN AND 34/100 DOLLARS

   Twelve (12)
Months

$133,729.44 monthly

in advance

  

SEPTEMBER 1, 2016 THROUGH AUGUST 31, 2017

ONE HUNDRED THIRTY-THREE THOUSAND, SEVEN HUNDRED TWENTY-NINE AND 44/100 DOLLARS

   Twelve (12)
Months

$136,755.65 monthly

in advance

  

SEPTEMBER 1, 2017 THROUGH AUGUST 31. 2018

ONE HUNDRED THIRTY-SIX THOUSAND, SEVEN HUNDRED FIFTY-FIVE AND 65/100 DOLLARS

   Twelve (12)
Months

$139,781.85 monthly

in advance

  

SEPTEMBER 1, 2018 THROUGH AUGUST 31, 2019

ONE HUNDRED THIRTY-NINE THOUSAND, SEVEN HUNDRED EIGHTY-ONE AND 85/100 DOLLARS

   Twelve (12)
Months

$142,952.16 monthly

in advance

  

SEPTEMBER 1, 2019 THROUGH AUGUST 31, 2020

ONE HUNDRED FORTY-TWO THOUSAND, NINE HUNDRED FIFTY-TWO AND 16/100 DOLLARS

   Twelve (12)
Months

$146,122.47 monthly

in advance

  

SEPTEMBER 1, 2020 THROUGH AUGUST 31, 2021

ONE HUNDRED FORTY-SIX THOUSAND, ONE HUNDRED TWENTY-TWO AND 47/100 DOLLARS

   Twelve (12)
Months

C. BASE YEAR – Effective September 1, 2011, Base Year Expenses and Base Year
Taxes (“Base Year”) as referenced in the Lease shall be modified as to define
the Base Year to be January 1, 2011 through December 31, 2011.

D. PREPARATION OF PREMISES / ACCEPTANCE OF PREMISES: After proper execution of
this Second Amendment to Lease by Landlord and Tenant, Landlord shall promptly
furnish all labor and material (“Landlord’s Work”) as necessary to demise and
deliver the Premises pursuant to all applicable building and fire code. Landlord
shall deliver the mechanical, electrical and plumbing systems in Tenant’s
Premises impacted by the demising of the Premises, in any, in good operational
order as shown on EXHIBIT “A” hereof, and by this reference made a part hereof,
and which plans identify the work to be completed by Landlord with respect to
the requirements of this Amendment. Landlord shall construct the demining
partition wall along the “centerline” of the existing vertical structural
columns except for the most northern bay as noted on EXHIBIT “A”. Except for the
foregoing, Tenant previously accepted the Premises “WHERE IS, AS IS”.

(1) Tenant will cooperate with Landlord in allowing Landlord to construct a new
demising wall separating Tenant’s Premises from the contiguous 48,095 square
foot space, and will cooperate with Landlord in allowing Landlord to separate
utilities between the two spaces as well. Tenant acknowledges that despite
Landlord’s reasonable efforts to prevent any disruption to Tenant’s business due
to infiltration of noise, odors, dirt, dust, debris, etc., due to the nature of
construction, it is possible that Tenant’s premises may be impacted by the
construction process, and Landlord shall not be liable to Tenant in any way as a
result of the construction.

In addition, Landlord, at Landlord’s sole cost and expense, will repair the mid
panel floor cracks pursuant to the recommendations of Landlord’s consultant, as
attached hereto as EXHIBIT “P” and by this reference made a part hereof.
Landlord, within thirty (30) days after execution of this Second Amendment shall
provide Tenant with a schedule for such floor repairs, which Landlord will use
reasonable efforts to complete said work within thirty-six (36) months. Landlord
agrees to repair and caulk the control joints in the high traffic areas to
minimize the deterioration (cracking and spalling) of the joints.



--------------------------------------------------------------------------------

 

SOFTWARE BROKERS OF AMERICA, INC.

d/b/a Intcomex

Second Amendment to Lease

Page 3

 

Tenant agrees that should the mid panel cracks reoccur after Landlord’s repair
in the same areas identified on EXHIBIT “P”, that Landlord and Tenant will
readdress Tenant’s material handling equipment and the potential modification or
replacement of equipment to minimize the stress on the floor.

(2) Tenant shall have the obligation to relocate thirteen (13) lighting
fixtures, hanging fans and security equipment and shall remove the pneumatic
system and IT cabling and Guard House from within the Surrendered Premises
(“Personal Property”). Tenant, shall manage the work in the Surrendered Premises
or at Tenant’s option may hire and use a project manager to manage the work in
the Surrendered Premises. Landlord shall be entitled to approve Tenant’s
Contractor (as hereinafter defined). Tenant, through its project manager,
contractor(s) and agents (collectively, “Tenant’s Contractor”) shall furnish all
labor and material (collectively, “Tenant’s Work”) as necessary to remove such
Personal Property from the Surrendered Premises. At Landlord’s sole cost and
expense, Project oversight of the Tenant’s work shall be provided by a
third-party representative of Landlord’s choice. Except for Landlord’s Work,
Tenant previously accepted the Premises under the provisions of the Lease “WHERE
IS, AS IS”. In the event that both Landlord and Tenant are simultaneously
conducting Landlord’s Work and Tenant’s Work, respectively, in the Surrendered
Premises, Landlord and Tenant agree to use good faith efforts to avoid any
interference with the work of the other party. If any such simultaneous work
causes interference with the work of the other party, upon the request of either
party, the other party shall use commercially reasonable efforts to remove the
cause of such interference. The following shall apply to Tenant’s Work:

(a) All Tenant’s Work shall be in full compliance with all applicable building
codes, including the ADA and its related rules and regulations, and be
compatible with all insurance regulations for the Premises.

(b) All materials and workmanship in connection with Tenant’s Work will be of
first-class quality in keeping with Landlord’s standards for the Building in
which the Premises are located. If the operation of the Building or any of its
equipment is in any way adversely affected by reason of Tenant’s Work, Tenant,
at its expense, will use commercially reasonable efforts to remove the cause
thereof upon Landlord’s request.

(c) Tenant is solely responsible for the completion of all of Tenant’s Work to
the Premises in a timely manner.

(d) At all times during the progress of Tenant’s Work, Landlord will be entitled
to have a representative present on the site for supervision and inspection
purposes, and Landlord’s representative will have unrestricted access to all
parts of the Premises. Such presence, inspection and/or supervision, however,
will not impose any obligation whatsoever on Landlord or Landlord’s
representative nor render Landlord or Landlord’s representative liable in any
way for improper work or faulty materials.

 

Note:    Tenant shall be responsible for moving all furniture and equipment so
that the above Landlord’s Work can be performed, and Tenant shall make the space
available between 8:00 AM and 5:00 PM, Monday through Friday.

E. RENEWAL OPTION – Provided this Lease is in full force and effect at the
expiration of the Term [August 1, 2017 through August 31, 2021, and provided
that Tenant is not then in Default beyond any applicable cure period, the Lease
term shall be further extended at the option of Tenant (the “Renewal Option”)
for an additional period of five (5) years [September 1, 2021 through August 31,
2026] (the “Extended Term”); and provided the Lease, as amended, is in full
force and effect at the expiration of the first five (5) year Extended Term; and
provided that Tenant is not then in Default beyond any applicable cure period,
the term of the Lease, as amended, shall be further extended at the option of
Tenant (the “Second Renewal Option”) for an additional period of five (5) years
[September 1, 2021 through August 31, 2031] (the “Second Extended Term”); with
each next ensuing five (5) year Renewal Option immediately following the
expiration of the then current term, on the same terms, covenants and conditions
as set forth herein, except that the Renewal Option provided for by this
Paragraph E. shall not be part of the Lease during each Extended Term. The
annual Base Rent during each Extended Term shall be the then “Market Rent” for
comparable



--------------------------------------------------------------------------------

 

SOFTWARE BROKERS OF AMERICA, INC.

d/b/a Intcomex

Second Amendment to Lease

Page 4

 

space in the area as reasonably determined by Landlord by taking into account,
among other things, the location of the Premises, quality of construction,
stacking height, quality and type of paving, sprinkler system, bay sizes,
landscaping, age of improvements, and comparable obligations of Landlord. Tenant
shall give Landlord written notice not more than twelve (12) months and not less
than nine (9) months prior to the of the each term and each subsequent Extended
Term of Tenant’s desire to exercise the Renewal Option, and Tenant’s failure to
timely exercise the Renewal Options provided for herein shall result in a waiver
of such Renewal Options, it being specifically acknowledged by Tenant that time
is of the essence with regard to each of the Renewal Options; provided further,
that each of the Renewal Options provided for herein shall be terminated if and
when this Lease is terminated, or if and when the Tenant is in Default hereunder
at any time beyond any cure period stated in the Lease.

F. PARKING – Section 14. Parking shall be modified to reflect that the Tenant
shall relinquish the fifty-one (51) automobile parking spaces identified and
cross-hatched on EXHIBIT “N” (Parking Plan) which shall supplement EXHIBIT “H”
(Exclusive Parking Area) and EXHIBIT “H-1” (Conversion Area) of the Lease.

G. SECURED AREA – As defined in EXHIBIT “A”, Tenant shall have the right but not
the obligation to secure its Exclusive Loading Area on the north side of the
Building. Tenant shall at all times during the term of the Lease or any
extensions thereof have access to its Premises through the north east entrance
from NW 36th Street. Tenant shall be granted the right to an Exclusive Loading
Area, on the south side of the Building with access from the 107th Avenue
driveway to include the trash compactor area and five (5) loading positions: one
adjacent to the compactor and four on the Loading Platform as defined in EXHIBIT
“O” (Loading /Secured Area). Tenant at Tenant’s cost, shall have the right to
fence the “shaded/cross-hatched area” with a gate locking system to match the
existing chain link fenced used at the building.

H. MISCELLANEOUS – Section 34. Miscellaneous (c) of the Lease shall be modified
to change the address for Landlord to: Clarion Partners / LIT Industrial Limited
Partnership, 30 Ivan Allen Jr. Boulevard, Suite 950, Atlanta, Georgia, 30308
ATTENTION: Asset Manager.

I. RIGHT OF FIRST OPPORTUNITY (RFO) AND RIGHT TO EXPAND – Effective September 1,
2011, EXHIBIT “F-1” (Right of First Offer) and EXHIBIT “F-2” (Option to Expand)
of the Lease shall be null and void.

J. OPTION TO TERMINATE – Effective September 1, 2011, EXHIBIT “I” (Termination
Option) of the Lease shall be null and void.

Except as herein expressly modified or amended, the terms and conditions of the
Lease, as previously amended, are hereby ratified and confirmed; provided,
however, that to the extent, if any, that the terms, and the provisions of this
Second Amendment to Lease conflict with the terms in the Lease, as previously
amended, this Second Amendment to Lease shall control and supersede such Lease,
as previously amended.

[Signatures follow on next page]



--------------------------------------------------------------------------------

 

SOFTWARE BROKERS OF AMERICA, INC.

d/b/a Intcomex

Second Amendment to Lease

Page 5

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals
the day and year first above written.

 

Signed, sealed and delivered as of the 2nd day of December, 2011, as to
Landlord, in the presence of:    

LIT INDUSTRIAL LIMITED PARTNERSHIP,

a Delaware limited partnership

    By:   LIT Holdings GP, L.L.C.,

/s/ Unknown

      a Delaware limited liability company, its sole general partner Witness #1
          By:   Lion Industrial Properties, L.P.,

/s/ Unknown

      a Delaware limited partnership, its sole member Witness #2           By:  
LIT GP Sub, LLC,       a Delaware limited liability company, its sole general
partner     By:   Lion Industrial Trust, a Maryland real estate       investment
trust, its sole member and manager     By:  

/s/ Thomas J. Flanigan

    Name:  

THOMAS J. FLANIGAN

    Title:  

Authorized Signatory

Signed, sealed and delivered as of the 23rd day of NOVEMBER, 2011, as to Tenant,
in the presence of:    

SOFTWARE BROKERS OF AMERICA, INC.

d/b/a Intcomex, a Delaware corporation

/s/ Unknown

    By:  

/s/ Russell A. Olson

Witness #1     Name:  

Russell A. Olson

    Title:  

CFO

/s/ Unknown

      Witness #2 11/23/11      



--------------------------------------------------------------------------------

Exhibit A

Site Plan

 

LOGO [g257762ex10_38pg6new.jpg]



--------------------------------------------------------------------------------

Exhibit N

Parking Plan

 

LOGO [g257762ex10_38pg7new.jpg]



--------------------------------------------------------------------------------

Exhibit O

Loading/Secured Area

 

LOGO [g257762ex10_38pg8new.jpg]



--------------------------------------------------------------------------------

Exhibit Q

Mid Panel Floor Crack Repair Recommendations

 

LOGO [g257762ex10_38pg9.jpg]